Exhibit News Release Republic First Bancorp, Inc. March 15, 2010 REPUBLIC FIRST BANCORP, INC. ANNOUNCES TERMINATION OF MERGER AGREEMENT Philadelphia, PA, March 15, 2010 (PR Newswire) – Metro Bancorp, Inc. and Republic First Bancorp, Inc. (NASDAQ: FRBK), the holding company for Republic First Bank, today announced that their boards of directors had voted to terminate their merger agreement, dated November 7, 2008, because of uncertainties over regulatory approval of the applications for the merger. Harry D.
